Detailed Action1
Election/Restriction
Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-14 in the reply filed on October 18, 2021 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 8 recites the step of specifying the target ease- off comprises performing a simulation of or a computation of removal of material from said gear wheels of said first pair during said first lapping procedure for a plurality of points on said tooth flanks of said gear wheels of the first pair using material removal parameters for said first lapping procedure. Applicant’s disclosure does not describe claim 8 in a way that would allow one skilled in the art to practice the claimed invention. As further discussed below, the MPEP lays out eight factors to consider whether the level of experimentation would be undue. MPEP 2164.01(a).
(A) The breadth of the claims. The first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. In the instant application, claim 8 requires a simulation or a computation to be performed during the first lapping procedure.
(B) The nature of the invention i.e., the subject matter to which the claimed invention pertains. The instant application pertains to a method of forming gear teeth.
(C) The state of the prior art. The current state of the prior art discloses many ways to machine gear teeth.
(D) The level of one of ordinary skill. Applicant’s disclosure must be sufficient to enable a machinist having three-to-five years of experience to use the invention. 
(E) The level of predictability in the art. The predictability or lack thereof in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. The instant invention is within the mechanical arts. The mechanical arts are typically considered predictable (as compared to pharmaceutical arts). However, this predictability does not cure the lack of direction provided by the inventor, or lack of working examples, that would allow one of ordinary skill to understand how a target ease-off can be specified by a simulation or computation that occurs during the first lapping procedure.
before performing the first lapping procedure. Thus, Applicant’s do not provide direction as to how the step of specifying the target ease-off can include a simulation or computation that occurs during the first lapping procedure.
(G) The existence of working examples. As described in factor (F), above, Applicant’s originally filed application does not give an example of how the step of specifying the target ease-off can include a simulation or computation that occurs during the first lapping procedure.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Since, the target ease-off is required before the first lapping procedure, one of ordinary skill in the art would be uncertain as to how the target ease-off is specified by using a simulation or computation performed during the first lapping procedure. 
After considering all of the above factors, claim 8 is not enabled by the originally filed disclosure. Due to no direction as to how the target ease-off is specified by using a simulation or computation performed during the first lapping procedure, a person of ordinary skill in the art would not be able to use the invention as recited in claim 8. 
	Claims 9 and 10 are rejected for depending from claim 8.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites the ease-off. It is unclear if this is referring to the target ease-off or the actual ease-off.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA”) in view of EP0353451A2 (“EP451”), USPGPub No. 2013/0216321 (“Heer”), and USPGPub No. 2008/0113592 (“Stadtfeld”).
Regarding claim 1, AAPA teaches a machine for performing a lapping procedure on a pair of gear wheels of a plurality of structurally-equivalent gear wheels (fig. 1, paras. [0003]-[0012]). However, AAPA fails to explicitly teach the rest of the method. This would be obvious in view of EP451, Heer, and Stadtfeld as detailed below.
EP451 teaches a bulk of the claimed method applied to a gear cutting machine 10 instead of a lapping machine. Specially, EP451 teaches specifying a target value of tooth flanks of a first gear of a gear pair 23/24 (page 2, wherein all references to EP451 refer to the machine performing a first [machining] procedure on the first gear (fig. 1, pages 2-3, i.e. cutting with machine 10); measuring tooth flanks of the first gear and acquiring therefrom multiple measurements of the tooth flanks (fig. 1, pages 2-3, i.e. via device 11); determining deviations of the actual [teeth topography] relative to the target [teeth topography] (figs. 1 & 4, pages 2-3); determining, using the deviations, correction values adapted to correct said deviations (pages 2-3, i.e. deviations are used to determine correction parameters); defining a modified [machining] procedure based on the correction values (page 3, i.e. a new cutting program is created based on the correction values); and one or more of (h) performing the modified [cutting] procedure on the first gear (page 3, wherein the gear goes back to the cutting machine 10 to be cut with the new cutting program); or i) performing the modified lapping procedure on a second pair of said structurally- equivalent gear wheel pairs (because of the word “or”, the broadest reasonable interpretation does not include step (i) if step (h) is taught).
In this case, AAPA teaches to lap gear pairs with a lapping machine. EP451 teaches a method of machining gears so that the machined gear teeth topography is within a predetermined tolerance of the target teeth topography. Thus, it would be obvious to modify AAPA to utilize the method of EP451 to ensure machined gear pairs have teeth topographies within a tolerance of the target teeth topographies. Further, there would be a reasonable expectation of success of applying the method of EP451 to the lapping machine of AAPA because Stadtfeld teaches that it would be predictable to use tooth flank deviations to create a modified/correction lapping procedure to fix the deviations, for example by creating lapping efficiency values to create the correction values (Stadtfeld, paras. [0055]-[0057] & [0060]-[0069]).
AAPA et al. fail to explicitly teach the specified flank topography including a specified target ease-off, and, (d) calculating an actual ease-off of the first pair of gear wheels using said measurements. However, this would have been obvious in view of Heer.
Heer is directed to a gear pair (para. [0005]). Heer teaches that the geometry/profile of the teeth should be such that an ease off of varying size exists in the unloaded state (paras. 
In this case, AAPA et al. is directed to forming gear teeth of a gear pair by specifying a target tooth topography, measuring the actual topography after a lapping procedure, determining deviations between the two, and correcting the deviations if the deviations are outside a tolerance window. Heer teaches that the teeth of a gear pair should be formed such that there is an ease off of varying size in the unloaded state. Thus, in order to form a gear pair without excessive stress or damage on the teeth, it would be obvious to modify the method of AAPA et al. such that the predetermined teeth topographies include a predetermined ease off. In view of Heer, there would be a reasonable expectation of success of determining an ease off between two theoretical gear teeth and two measured gear teeth for the purpose of determining deviations, for example by use of an ease-off curve (Heer, figs. 1-5, paras. [0011], [0012] & [0056]-[0060]).
Regarding claim 2, AAPA et al. further teach performing step h) only when the first pair of gear wheels is oversized by a predetermined amount relative to a target size after performing the first lapping procedure (EP451, page 3, i.e. “if the deviations exceed the permissible values”).
Regarding claim 3, AAPA et al. further teach step h) is performed in a lapping device (see rejection to claim 1 above). Claim 3 also recites removing the first pair of gear wheels from the lapping device following step h). One of skill in the art will appreciate that the pair of gear wheels will be removed after step h) so that other pairs of gear wheels can be lapped.
Regarding claim 4, AAPA et al. fail to explicitly teach performing step i) in a lapping device, and further, after step i): measuring tooth flanks of the second pair and acquiring therefrom multiple measurements of said tooth flanks of the second pair; calculating an actual ease-off of the second pair using said measurements thereof, and determining whether the actual ease-off of the second pair is within a tolerance window of the target ease-off. However, this is obvious in view of Stadtfeld. 
Stadtfeld teaches that the correction/modified lapping procedure can be used to lap a plurality of structurally-equivalent gear wheel pairs (paras. [0058]-[0069]). Stadtfeld further 
In this case, AAPA et al. teach a method for ensuring a lapped gear pair are within predetermined tolerance limits, and to create a modified lapping procedure if outside the tolerance limit. Stadtfeld teaches applying modified lapping procedures to a plurality structurally similar gear pairs, and to periodically measure lapped gear sets to ensure they continue to be within the tolerance limit. Thus, it would be obvious and predictable to use the corrected lapping procedure to lap a plurality of structurally similar gear pairs, and, to periodically perform the method of AAPA et al. to ensure the lapped gear pairs continue to be within predetermined tolerance limits from the target topography, or to create a modified lapping procedure if outside the tolerance limit.
Given the above modification, one of skill in the art will appreciate when the actual ease-off of the second pair is within the tolerance window, the gear pair will be removed from the lapping device in order to lap more gear pairs of the plurality of gear pairs.
Claim 5 recites performing steps b) to i) on further pairs of said structurally-equivalent gear wheel pairs. However, this is obvious in view of Stadtfeld. 
Stadtfeld teaches that the correction/modified lapping procedure can be used to lap a plurality of structurally-equivalent gear wheel pairs (paras. [0058]-[0069]). Stadtfeld further teaches that when performing lapping operations on a plurality of pairs gear wheels, that periodic measurement of lapped gear sets should be carried out to determine if any corrections are necessary to the lapping procedure (para. [0069]).
In this case, AAPA et al. teach a method for ensuring a lapped gear pair are within predetermined tolerance limits, and to create a modified lapping procedure if outside the tolerance limit. Stadtfeld teaches applying modified lapping procedures to a plurality structurally similar gear pairs, and to periodically measure lapped gear sets to ensure they continue to be within the tolerance limit. Thus, it would be obvious and predictable to use the corrected lapping procedure to lap a plurality of structurally similar gear pairs, and, to periodically perform the method of AAPA et al. to ensure the lapped gear pairs continue to be 
Regarding claim 6, AAPA et al. further teach the target ease-off and the actual ease- off define an engagement of said gear wheels of said first pair while paired with one another (Heer, fig. 1, paras. [0006] & [0007]).
Regarding claim 7, AAPA et al. fail to explicitly teach the ease-off is defined by a set of discrete ease-off values or by an ease-off function. However, this would have been obvious in view of Heer. Heer teaches that the ease off should vary in size (para. [0007]). 
Thus, in order to ensure the ease off is within a certain tolerance of the target ease off, it would be obvious to provide at least two distinct ease off values at different positions along the gear teeth because providing only a single value would not ensure that the ease off varies in size appropriately. 
Regarding claim 11, AAPA further teaches one or more of before step b) or before step i), the following steps: chucking a first gear wheel of the first pair in a lapping device, wherein the first gear wheel is rotatable about a first rotational axis defined by the lapping device, chucking a second gear wheel of the first pair in the lapping device, wherein the second gear wheel is rotatable around a second rotational axis defined by the lapping device, and engaging the first gear wheel with the second gear wheel by executing, with the lapping device, relative movement of the first gear wheel and the second gear wheel (AAPA, fig. 1, paras. [0003]-[0012]).
Regarding claim 12, AAPA et al. further teach performing the first lapping procedure and the modified lapping procedure with the lapping device (EP451, fig. 1, pages 2-3, wherein the gear is secured to the original machining device if corrections need to be made), and introducing a lapping agent into the lapping device during the first lapping procedure and the modified lapping procedure so that abrasive particles of the lapping agent remove material from the first gear wheel and the second gear wheel in an engagement region therebetween (AAPA, paras. [0003] & [0008]).
Regarding claim 13, AAPA et al. further teach the target ease-off and the actual ease- off define an engagement of said gear wheels of said first pair while paired with one another (Heer, fig. 1, paras. [0006] & [0007]).
Regarding claim 14, AAPA et al. further teach the target ease-off and the actual ease- off define an engagement of said gear wheels of said first pair while paired with one another (Heer, fig. 1, paras. [0006] & [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”